Case 1:20-mc-00212-AJN Document 5-8 Filed 05/21/20 Page 1 of 5




           EXHIBIT 8
                  Case 1:20-mc-00212-AJN Document 5-8 Filed 05/21/20 Page 2 of 5


     Application Notice                                                                      In the                  High Court of Justice
                                                                                                                     Queen’s Bench Division
        You must complete Parts A and B, and Part C                                                                 Commercial Court
         if applicable                                                                                               Royal Courts of Justice
        Send any relevant fee and the completed                                             Claim No.               CL-2019-000723
         application notice to the court with any draft order,
                                                                                             Warrant no.
         witness statement or other evidence                                                 (if applicable)
        It is for you (and not the court) to serve this                                     Claimant(s)             (1) Vale S.A.
         application notice                                                                  (including ref.)        (2) Vale Holdings B.V.
                                                                                                                     (3) Vale International S.A.

                          You should provide this information
                               for listing the application

           Time    10 (hours)        0 mins
                                                                                             Defendant(s) (1) Benjamin Steinmetz
           Is this agreed by all parties?       No
                                                                                             (including ref.) (2) Dag Lars Cramer
                                                                                                              (3) Marcus Struik
           Please always refer to the Commercial Court Guide for                                              (4) Asher Avidan
           details of how applications should be prepared and will be                                         (5) Joseph Tchelet
           heard, or in a small number of exceptional cases can be dealt                                      (6) David Clark
           with on paper.
                                                                                                              (7) Balda Foundation
                                                                                                              (8) Nysco Management
                                                                                                              Corporation
                                                                                                               18 May 2020
                                                                                             Date

                     Part A

         1.Where
         there is more than
                              The 7th and 8th Defendants (“these Defendants”)(1)
         one claimant or
         defendant,
         specify which
         claimant or
         defendant


         2. State clearly
         what order you
                              intend to apply for an order that there be summary judgment for these Defendants
         are seeking (if      pursuant to CPR 24.2 on the Claimants’ proprietary claims, and that such claims be
         there is room) or    dismissed, so far as they concern these Defendants, namely:
         otherwise refer to
         a draft order
         (which must be
         attached)            i)            the claims set out in paragraphs 118–120 of the Particulars of Claim;

                              ii)           their claims for declaratory relief in respect of the proceeds of the US$500 million
                                            paid by the Third Claimant to BSGR on 30 April 2010;

                              iii)          their claim that to the extent these Defendants received part of the proceeds of the
                                            US$500 million paid by the Third Claimant to BSGR on 30 April 2010 (“the
                                            Initial Payment”) that Defendant holds those funds (or the traceable proceeds
                                            thereof) on constructive trust for the Third Claimant (alternatively, the First
                                            Claimant); and/or
________________________________________________________________________________________________________________________________

The court office at the Admiralty and Commercial Registry, The Rolls Building, 7 Rolls Building, Fetter Lane, London, EC2A 1NL is open from 10am to 4.30pm
Monday to Friday. When corresponding with the court please address forms or letters to the Clerk to the Commercial Court and quote the claim number.
_________________________________________________________________________________________________________________________________

N244 (CC) Application Notice (04.14)
This form is reproduced from http://hmctsformfinder.justice.gov.uk/HMCTS/FormFinder.do and is subject to Crown copyright protection. Contains public sector
information licensed under the Open Government Licence v2.0
        Case 1:20-mc-00212-AJN Document 5-8 Filed 05/21/20 Page 3 of 5


                     iv)    their claims for any consequent accounts, enquiries and orders for payment
                            against these Defendants in relation to the Initial Payment.



3. Briefly set out
why you are
                     because(3) the Claimants have no reasonable prospects of success in relation to the
seeking the order.   aforesaid claims as a matter of law because on a true construction of a Share Purchase
Identify any rule    Deed entered into between the First Claimant and BSGR in 2015 they cannot arise
or statutory
provision            and/or because they are precluded as a matter of law by the terms on which an arbitral
                     tribunal, as between the First Claimant and BSGR, determined the First Claimant’s
                     claim for rescission and damages, and there is no other compelling reason why those
                     claims should be disposed of at trial.
          Case 1:20-mc-00212-AJN Document 5-8 Filed 05/21/20 Page 4 of 5

Part B

*The 7th and 8th Defendants(1) wish to rely on: tick one:

the enclosed witness statement of Doron Levy and exhibit [x]

      Signed                                                        Position or        Solicitor
                                                                    office held
                                                                    (if signing on
                        Applicant’s legal representative            behalf of firm,
                                                                    company or
                                                                    corporation)


   Address to which documents about this claim should be sent (including reference if appropriate) (4)
  4. If you are not    Byrne and Partners LLP                                             if applicable
  already a party to
  the proceedings,     Ref: A56001/NJB/
  you must provide
                                                                   Tel no.        0207 842 1616
  an address for
                       1 Plough Place
  service of           London                                      Fax no.        0207 842 1617
  documents
                                                                   DX no.         392 Chancery Lane
                                           EC4A 1DE                e-mail         projectbalda@byrneandpartners.com
                              Postcode
     Case 1:20-mc-00212-AJN Document 5-8 Filed 05/21/20 Page 5 of 5



                                                                       Claim No.     CL-2019-000723

Part C
(Note: Part C should only be used where it is convenient to enter here the evidence in support
of the application, rather than to use witness statements or affidavits)

*The 7th and 8th Defendants(1) wishes to rely on the following evidence in support of this application:

  Witness Statement of Doron Levy




                                               Statement of Truth

  The 7th and 8th Defendants believe that the facts stated in this application notice are true. I understand that
  proceedings for contempt of court may be brought against anyone who makes, or causes to be made, a false
  statement in a document verified by a statement of truth without an honest belief in its truth.


  Full name: Elizabeth Seborg
  ………………………………………………………………………………………


  Name of *Applicant’s legal representative: Byrne and Partners LLP
  …………………………………………………………………………………………………………………
    Signed                                             Position or      Solicitor/Partner
                                                       office held
           *Applicant’s legal representative         (If signing on
                                                     behalf of firm,
                                                     company or
                                                     corporation)
                                                                        18 May 2020
  *delete as appropriate                             Date
